Citation Nr: 1516803	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-19 995	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the appellant is considered the surviving spouse of the Veteran for the purpose of VA death benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Counsel




INTRODUCTION

The Veteran served on active duty from August 1943 to December 1945.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 decision by the Department of Veterans Affairs (VA) pension management center located at the Regional Office (RO) in Milwaukee, Wisconsin.

The appellant was scheduled for a videoconference Board hearing in September 2014 at the RO in Montgomery, Alabama.  The appellant failed to appear for the scheduled hearing.  


FINDINGS OF FACT

1.  The Veteran died in October 1995. 

2.  The Veteran and the appellant were married in February 1944 and divorced in August 1990.


CONCLUSION OF LAW

The appellant may not be recognized as the Veteran's surviving spouse for VA purposes.  38 U.S.C.A. §§ 101(3), 103 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54, 3.205, 3.206 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims involving statutory interpretations.  See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).   Consequently, the provisions of the VCAA, will not be addressed in this portion of the Board's decision.  Nevertheless, the Board notes that in the statement of the case promulgated in June 2013, the appellant was notified of the type of evidence needed to substantiate her claim. 

Death benefits may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, who was married to the veteran: before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or for 1 year or more; or for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541; 38 C.F.R. § 3.54. 

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

A surviving spouse is defined as a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Continuous cohabitation is generally required, with two exceptions: (1) where the separation was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and (2) where separation was by mutual consent and the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran.  38 C.F.R. §§ 3.50(b)(1), 3.53(b).  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  Id.

In this case, the evidence establishes that the appellant and the Veteran were married in February 1944.  The Veteran is shown to have subsequently married M.K. by at least August 1990.  A May 1990 judgment of divorce is of record showing the Veteran and the appellant were divorced.

The claims file includes a March 2012 statement from the Veteran's son, T.L, in which T.L. stated that his mother, the appellant, was not informed that the Veteran had filed for divorce.  He further stated that his father wished for his mother to get his VA benefits.  T.L. stated that the Veteran stayed with him at his home in New Orleans for almost two and half years, that at that time he was in the early stages of Alzheimer's and that M.K. took his father from his house while he was at work and did not return.  T.L. asserted that the Veteran was not of his right mind and that he believed M.K. took advantage of this to get the Veteran's VA benefits.  He based this in part on the fact that there were misspellings on the Veteran's death certificate.  

In a December 2012 correspondence to her congressperson, the appellant she stated that she and the Veteran had five children, that she was with him through most of the Veteran's adult life and that they were separated but never divorced.  She stated that the Veteran wanted her to get his VA benefits but that the last woman he lived with, but never married, was in receipt of those benefits.  

In her July 2013 VA Form 9 substantive appeal, the appellant stated that the Veteran lived with their son from January 1990 to June 1991 or 1992 and that M.K. took the Veteran from her son's house.  She stated that she never received any divorce papers or any notice that she was being divorced.

Since a surviving spouse is defined by law as a person who was the spouse of a veteran at the time of the serviceman's death, the appellant's divorce from the Veteran bars her from eligibility status.  38 U.S.C.A. § 101(3); see also § 3.50(b)(2). 

Thus, under the general definition of a surviving spouse, once the appellant and the Veteran divorced in 1990, she no longer had the status of a "spouse" of the Veteran for purposes of VA benefits.  Despite the fact that the appellant did not cause the divorce and has not remarried, she is not considered the surviving spouse of the Veteran as the result of their divorce.  No legal exception is applicable that would allow the appellant to receive VA benefits.   

While the appellant appears to dispute the Veteran's state of mind at the time of the divorce and states that she was not informed of the divorce, the divorce judgment is of record and does not appear to be invalid.  The divorce was recognized by the state of Alabama, as demonstrated by the granting of the Veteran's later, August 1990, marriage to another woman.  

Moreover, while T.L. and the appellant note that the Veteran lived with him for two years, the appellant does not suggest and the record does not demonstrate that she and the Veteran lived together continuously from the date of the marriage to the date of the Veteran's death.  Instead, the record clearly shows a long period of separation before the 1990 divorce.  Thus, in this case, even assuming that the Veteran had not divorced and remarried, the appellant would not be considered the Veteran's spouse as they were separated for many years prior to the Veteran's death and continuous cohabitation is not demonstrated.

The pertinent facts in this case are not in dispute, and as recognition of the appellant as the surviving spouse of the Veteran is legally precluded, her claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board is sympathetic to the appellant's claim and the circumstances of the events surrounding this appeal.  However, the applicable laws and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  The Board is without the authority to disregard the applicable laws, notwithstanding the extenuating circumstances that have resulted in this appeal.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefits. 

Accordingly, the Board finds that the criteria to be recognized as the Veteran's surviving spouse for purposes of establishing eligibility for VA death benefits have not been met.  Therefore, the claim must be denied. 


ORDER

Eligibility of the appellant as the surviving spouse of the Veteran for the purpose of VA death benefits is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


